Citation Nr: 0418893	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  00-12 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the hands.

2.  Entitlement to service connection for a skin disorder of 
the scalp.

3.  Entitlement to service connection for a skin disorder of 
the face.

4.  Entitlement to service connection for a skin disorder of 
the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from January 1965 to January 
1968, including service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania, which denied the 
veteran's claims for service connection for skin disorders of 
the hands, scalp, face, and feet.

The veteran was scheduled for a videoconference hearing in 
June 2004, but he failed to report for it.  He also has not 
since offered an explanation for his absence or requested 
that his hearing be rescheduled.  Accordingly, the Board will 
review his case as if he withdrew his request for a personal 
hearing.  See 38 C.F.R. § 20.704(d) (2003).

Unfortunately, prior to deciding this appeal, the case must 
be remanded to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The veteran initially filed an October 1984  claim for rashes 
on many parts of his body, a disorder that he described as 
"jungle rot."  That claim does not appear to have been 
adjudicated, perhaps because the veteran received service 
connection for herpes simplex, which had been claimed as a 
skin disorder of the groin.  Thus, when the veteran filed an 
August 1999 request to "reopen a claim for a skin condition, 
hands, scalp, face, feet, and groin," the RO treated these 
as new, separate, claims, except for the groin-related claim, 
for which the veteran had already been granted service 
connection.  All of the claims were denied as not well 
grounded in a January 2000 rating decision.  In a January 
2003 supplemental statement of the case (SSOC), the claims 
were readjudicated pursuant to the VCAA, Pub. L. No. 106-475, 
114 Stat. 2096, 2099, § 7(b), and again denied.

One of the provisions of the VCAA, 38 U.S.C.A. § 5103A(d) 
(West 2002), provides that VA will obtain an examination or 
opinion if the information and competent lay or medical 
evidence reflects the existence of current disability or 
persistent or recurrent symptoms of disability which may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  See 
also Charles, 16 Vet. App. at 374 -75.  In the present case, 
February 2001 and November 2002 VA outpatient treatment 
(VAOPT) records, and January and February 2000 private 
medical records, indicate that the veteran has rashes on his 
arms, legs, and elsewhere, thus reflecting the presence of a 
current skin disorder.  In addition, a December 1984 private 
medical record indicates that the veteran was treated for 
Lichen Simplex Chronicus affecting both hands from 1971 to 
1974, and also that in 1975 he was treated for contact 
dermatitis of the hands and fingers as a result of working 
with fiberglass.  The existence of a skin disorder within 3 
years of the veteran's January 1968 discharge from service 
possibly suggest that his current skin disorder may be 
associated with service.  A remand is therefore necessary for 
a VA examination to determine whether such a relationship 
exists.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, the RO 
should ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed, including the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  The veteran 
should also be asked to submit any 
relevant evidence in his possession 
concerning his claims.

2.  Also ask the veteran to provide the 
names and addresses of any private 
clinical sources and approximate dates of 
treatment or evaluation of his skin 
disorder since February 2000, including, 
but not limited to, those of Northeast 
Dermatology Associates, P.C.  Ask him to 
complete and return the appropriate 
releases (VA Form 21-4142s) for the 
medical records of any private care 
provider he identifies.

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2003).

3.  The RO also should obtain copies of 
all of the veteran's VA treatment records 
since November 2002, including, but not 
limited to, any additional treatment he 
has received relating to his skin 
disorder at the Philadelphia, 
Pennsylvania VA Medical Center (VAMC).  
Any records obtained should be associated 
with the other evidence in the claims 
file.

4.  After any additional evidence has 
been obtained, schedule the veteran for a 
VA dermatology examination to determine 
the etiology of his skin disorder.  The 
claims folder must be made available to 
the VA examiner, and the VA examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner should indicate whether it 
is at least as likely as not that the 
veteran's skin disorder is related to 
service.  If the etiology of the skin 
disorder differs as it applies to 
separate parts of the body (i.e., the 
hands, scalp, face, and feet) , the 
examiner should so indicate.  The 
examiner should also indicate whether the 
veteran's skin disorder could be 
considered chloracne or other acneform 
disease consistent with chloracne, which, 
because he served in Vietnam, could be 
presumed service-connected if it 
manifested to a degree of 10 percent or 
more within one year of discharge from 
service in January 1968.  See 38 U.S.C.A. 
§ 1116(a)(2)(C) (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  If no opinion 
can be rendered, an explanation should be 
set forth discussing why a response is 
not possible or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

5.  Then readjudicate the claims in light 
of the additional evidence obtained.  If 
any of the claims continue to be denied, 
send the veteran and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the appeal to the Board for 
further appellate consideration.

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
medical information and to accord due process.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.  He has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


